        Case 1:17-cv-01312-PAC Document 113
                                        112 Filed 04/23/20
                                                  04/22/20 Page 1 of 2



                                                                                     Rory J. McEvoy

                                                                                       Akerman LLP
                                                                                    666 Fifth Avenue
                                                                                           20th Floor
                                                                                 New York, NY 10103

                                                                                      D: 212 259 6480
                                                                                      T: 212 880 3800
April 22, 2020                                                                        F: 212 880 8965
                                                                                   DirF: 212 259 7195
VIA ECF
Honorable Paul A. Crotty
United States District Judge
United States District Court, Southern District of New York              4-23-2020
                                                                         The May 18 conference is
500 Pearl Street, Chambers 1350
                                                                         adjourned to June 17, 2020 at
New York, New York 10007                                                 10:45 AM. SO ORDERED.

Re:    Krist v. Beth Israel Medical Center, et al.
       17 Civ. 1312 (PAC)

Dear Judge Crotty:

       As the Court is aware, after the February 24, 2020 conference, and at the Court's
suggestion, counsel for Plaintiff Cheryl Krist ("Plaintiff") and counsel for The Mount Sinai
Hospital and Mount Sinai Beth Israel ("Defendants") agreed to re-depose Miguel Arenas and
Erica Rubinstein and to take the depositions of Diane Adams, Annabelle Nieves, and Garrison
Resnick.

       On March 16, 2020, due to rapid and unexpected developments in the spread of the
COVID-19/coronavirus pandemic which caused delay in the scheduling of those depositions, the
Court granted Defendants' request to adjourn the status conference, previously scheduled for
April 14, 2020, to May 18, 2020.

        At this time, the parties remain unable to schedule depositions because both The Mount
Sinai Hospital and Mount Sinai Beth Israel are involved on a day-to-day basis in the treatment of
COVID-19/coronavirus patients as well as combatting the spread of the virus, and cannot predict
the availability of witnesses for depositions with certainty.

        The parties hope to schedule these five depositions for late May or early June 2020. As a
result, Defendants request that the status conference currently scheduled for May 18, 2020 be
adjourned to June 15, 2020, or another date convenient for the Court after June 15. Plaintiff's
counsel consents to this request.




akerman.com
       Case 1:17-cv-01312-PAC Document 113
                                       112 Filed 04/23/20
                                                 04/22/20 Page 2 of 2
Honorable Paul A. Crotty
April 22, 2020
Page 2
__________________________


cc:   Susan Kay Smith, Esq. (via ECF)
      Robert G. Hanski, Esq. (via ECF)
      Attorneys for Plaintiff
